Allen, J.
The plaintiff’s construction of his bill of exceptions is, that the car went without stopping past the place where he expected it to stop, and that he then undertook to get off while the car was in motion. Assuming this to be so, he fully knew the condition of things ; he was aware that the car was'moving ; it was daylight; he stood upon the step of the platform and could see where he was about to step; no unexpected jerk or sudden motion or stopping of the car occurred; he had been in the habit of getting upon and off street cars when they were in motion, and always without injury, and- on this occasion he stepped off as carefully as he could into the gravelled street, and was hurt. The action is for the personal injury. The plaintiff cannot recover for this on his count in contract. If a contract by the conductor to stop "at the expected place, binding upon the defendant, could he proved upon the evidence, (Robinson v. Northampton Street Railway, 157 Mass. 224,) the personal injury was not the natural or proximate consequence of a failure to stop there. Murdock v. Boston & Albany Railroad, 133 Mass. 15. Nor can he recover on his count in tort. He chose to get off while the car was moving, and without making a further effort to stop it. Under the circumstances disclosed, he took the risk of such an accident as happened.

Exceptions overruled.